Citation Nr: 1031337	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  08-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for Morton's neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from August 27, 1987 to 
September 21, 1987, and from September 26, 1995 to January 29, 
1996.  

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The veteran testified before a Veterans Law Judge in April 2009.  
A transcript of the hearing is associated with the claims file.  
In October 2009, the case was remanded for further development.  
Since then, the Veterans Law Judge before whom the Veteran 
testified has retired.

In June 2010 the veteran was afforded an opportunity to testify 
before a Veterans Law Judge who would participate in this 
decision.  He responded in the same month that he wished to have 
a new hearing, and that he wished to appear before a Veterans Law 
Judge via video teleconference from his local RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board by video 
teleconference to be held at the 
Indianapolis, Indiana RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.  The appellant has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


